DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed June 7, 2022 have been fully considered, and they are persuasive. However, upon further consideration, a new ground of rejection has been issued.
Claims 1-20 are currently pending. Claims 1, 10, 13, and 19 were amended. Claims 1, 13, and 19 are independent.  

Re: Objection to Claim
The objection to claim 10 has been withdrawn in view of the amendments indicated on p. 9 of the REMARKS.

Re: Rejections under 35 U.S.C. § 103
Applicant’s arguments, on pp. 9-10 of the REMARKS, in response to the rejection of the claims under 35 U.S.C. §103 with respect to Croxford et al., US 2019/0392194 A1 in view of Fais et al., US 2019/0370631 A1 have been fully considered and are persuasive. However, a new ground of rejection has been asserted in view of Boesch et al., US 2018/0189642 A1. See Claim Rejections – 35 USC § 103 below for further details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 9, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford et al., US 2019/0392194 A1 (hereinafter, “Croxford ‘194”), in view of Fais et al., US 2019/0370631 A1 (hereinafter, “Fais ‘631”), and further in view of Boesch et al., US 2018/0189642 A1 (hereinafter, “Boesch ‘642”).

As per claim 1: Croxford ‘194 discloses:
	A neural processor circuit (object identification system 240 comprising a neural network 300, where the object identification system 240 is implemented using one or more processors and accelerators [Croxford ‘194, ¶¶37-38, 50-52]) comprising: 
one or more neural engine circuits (one or more neural network accelerators 400 of the object identification system 240 [Croxford ‘194, ¶¶51-53]) configured to perform at least convolution operations (performing convolution and multiply/accumulate operations [Croxford ‘194, ¶53]) on input data using kernel coefficients (performing convolution operations on input data and kernel data in a particular mode, such as secure mode or non-secure mode [Croxford ‘194, ¶¶16, 53, 55-56, 58, 65]); 
a kernel interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be kernel data [Croxford ‘194, ¶54; Fig. 4]) between the one or more neural engine circuits and sources including a first source and a second source (interface 440 is between the ALUs 410 of the neural network accelerator 400 and various sources that may provide the kernel data [Croxford ‘194, ¶¶55-58; Fig. 4]), the kernel interface circuit configured to: 
receive (receiving data from different sources, such as different storages, depending on whether object identification system 240 is in secure mode or non-secure mode; while the object identification system 240 is in non-secure mode, kernel data may be received from a first storage associated with a non-secure domain; while the object identification system 240 is in secure mode, kernel data may be received from a second storage associated with a secure domain [Croxford ‘194, ¶¶16, 22, 55-56, 59, 65]); 
an input interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be input data [Croxford ‘194, ¶54; Fig. 4]) (interface 440 is between the ALUs 410 of the neural network accelerator 400 and various sources that may provide the input data [Croxford ‘194, ¶¶55-58; Fig. 4]), the input interface circuit configured to: 
receive the input data from the first source in the non-secure mode, and receive the input data from the second source in the secure mode (receiving data from different sources, such as different storages, depending on whether object identification system 240 is in secure mode or non-secure mode; while the object identification system 240 is in non-secure mode, input data may be received from a first storage associated with a non-secure domain; while the object identification system 240 is in secure mode, input data may be received from a second storage associated with a secure domain [Croxford ‘194, ¶¶16, 22, 55-56, 59, 65]); 

a security controller (controller [Croxford ‘194, ¶¶58, 64]) configured to send an instruction (the controller manages the switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]).

As stated above, Croxford ‘194 does not explicitly disclose:  “receive a compressed version of the kernel coefficients from the first source … an input interface circuit separate from the kernel interface circuit, … a neural processor controller configured to control operations of the one or more neural engine circuits, the kernel interface circuit and the input interface circuit; … send an instruction to the neural processor controller to …”.
Fais ‘631, however, discloses:

a neural processor controller (the programmable controller 108 on the deep learning accelerator 101 [Fais ‘631,¶¶19, 21, 56; Fig. 1]) configured to control operations of 
the one or more neural engine circuits (programmable controller 108 controlling operations of the one or more hardware accelerators 104 containing the convolution engine 118 via the accelerator interface 164 [Fais ‘631,¶¶19, 21; Fig. 1]), 
the kernel interface circuit (programmable controller 108 controlling operations of the kernel parameters 134 via the memory interface 152 [Fais ‘631,¶¶19, 39, 56-57; Fig. 1]) and 
the input interface circuit (programmable controller 108 controlling operations of the tensor 106, which provides the input data, via the memory interface 152 [Fais ‘631,¶¶19, 21, 39, 56-57; Fig. 1])
… send an instruction to the neural processor controller to … (the programmable controller 108 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1])

Croxford ‘194 and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 and Fais ‘631 before them, to modify the method in Croxford ‘194 to include the teachings of Fais ‘631, namely to implement a programmable controller 108, as disclosed in Fais ‘631, within the object identification system 240, as disclosed in Croxford ‘194, where the programmable controller 108 would have the capacity to receive and send instructions to various components of the object identification system 240. The motivation for doing so would be to have a customizable and centralized component, such as the programmable controller 108, within a CNN-deep learning accelerator that allows for better and more flexible control of various components and their respective operations within the CNN-deep learning accelerator, such as the management of kernel/input data (see Fais ‘631, ¶¶19, 21).

As stated above, Croxford ‘194 in view of Fais ‘631 does not explicitly disclose:  “receive a compressed version of the kernel coefficients from the first source … an input interface circuit separate from the kernel interface circuit, …”.
Boesch ‘642, however, discloses:
receive a compressed version of the kernel coefficients from the first source … (receiving compressed kernel data of a neural network from a source [Boesch ‘642, ¶¶285-287])
an input interface circuit separate from the kernel interface circuit, … (convolutional accelerator (CA) 600 contains a plurality of separate CA input interfaces 602, 604, 606, where the first and third CA interfaces, 602 and 606, are configured to receive input data such as feature data and batch data, and where the second CA interface is configured to receive kernel data [Boesch ‘642, ¶¶231, 234-235, 237, 259; Fig. 6A, Fig. 6B]).

Croxford ‘194 (modified by Fais ‘631) and Boesch ‘642 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631) and Boesch ‘642 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631) to include the teachings of Boesch ‘642, namely to have the interface 440, as disclosed in Croxford ‘194, receive a compressed version of the kernel data, as disclosed in Boesch ‘642, where the interface 440 is implemented as two separate interfaces: a first interface for receiving the compressed kernel data, and a second interface for receiving input data, as disclosed in Boesch ‘642. The motivation for doing so would be to reduce the portion of on-chip memory used to store the kernel data by compressing the kernel data; and further to increase the efficiency of processing input data and kernel data by having separate data paths via separate interfaces, respectively (see Boesch ‘642, ¶¶231, 259, 285-286). 

As per claim 4: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the security controller (controller [Croxford ‘194, ¶¶58, 64]) is further configured to send an instruction (the controller manages the switching between secure mode to non-secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]).

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose:  “ … send an instruction to the neural processor controller to …”.
Fais ‘631, however, discloses:
… send an instruction to the neural processor controller to … (the programmable controller 108 on the deep learning accelerator 101 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1])
Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As per claim 7: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 7 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the second source is logically separate from the from the first source (receiving data from different sources, such as different storages, depending on whether object identification system 240 is in secure mode or non-secure mode, where the different storages are separated [Croxford ‘194, ¶¶16, 22, 52, 62, 65]).

As per claim 9: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 9 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the security controller (controller [Croxford ‘194, ¶¶58, 64])  is further configured to 
send the instruction to the neural engine to switch from the non-secure mode to the secure mode (the controller sends instructions to the neural network accelerator 400 to switch the object identification system 240 from non-secure mode to secure mode [Croxford ‘194, ¶¶58, 60, 62, 64])
responsive to detecting that a bit corresponding to the secure mode has been set (switching modes responsive to detecting that a bit field of flag associated with secure data has been set, where setting the bit field corresponds to performing secure operations in secure mode [Croxford ‘194, ¶¶21-23]).

As per claim 13: Croxford ‘194 discloses:
A method for switching a neural processor circuit (object identification system 240 comprising a neural network 300, where the object identification system 240 is implemented using one or more processors and accelerators [Croxford ‘194, ¶¶37-38, 50-52]) from a non-secure mode to a secure mode (switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]), the method comprising: 
receiving, by a kernel interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be kernel data [Croxford ‘194, ¶54; Fig. 4]) between one or more neural engine circuits and sources including a first source and a second source (interface 440 is between the ALUs 410 of the neural network accelerator 400 and various sources that may provide the kernel data [Croxford ‘194, ¶¶55-58; Fig. 4]), while the neural processor circuit is in the non-secure mode, (while the object identification system 240 is in non-secure mode, kernel data may be received from a first storage associated with a non-secure domain [Croxford ‘194, ¶¶16, 22, 55-57, 59, 65]); 
receiving, by an input interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be input data [Croxford ‘194, ¶54; Fig. 4]), while the neural processor circuit is in the non-secure mode, first input data from the first source (while the object identification system 240 is in non-secure mode, input data may be received from a first storage associated with a non-secure domain [Croxford ‘194, ¶¶16, 22, 55-56, 59, 65]), (interface 440 is between the ALUs 410 of the neural network accelerator 400 and various sources that may provide the input data [Croxford ‘194, ¶¶55-58; Fig. 4]); 
performing, by the one or more neural engine circuits (one or more neural network accelerators 400 of the object identification system 240 [Croxford ‘194, ¶¶51-53]), at least convolution operations on the first input data using the first kernel coefficients (performing convolution operations on input data and kernel data in a particular mode, such as non-secure mode [Croxford ‘194, ¶¶16, 53, 55-56, 58, 65]); 
receiving, by (object identification system 240 comprising a neural network 300 [Croxford ‘194, ¶¶37-38, 50-52]), from a security controller of the neural processor circuit (controller [Croxford ‘194, ¶¶58, 64]), an instruction to switch from the non- secure mode to the secure mode (the controller manages the switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]); 
switching from the non-secure mode to the secure mode (switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]); 
receiving, by the kernel interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be kernel data [Croxford ‘194, ¶54; Fig. 4]), while the neural processor circuit is in the secure mode, (while the object identification system 240 is in secure mode, kernel data may be received from a second storage associated with a secure domain [Croxford ‘194, ¶¶16, 22, 55-56, 59, 65]); 
receiving, by the input interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be input data [Croxford ‘194, ¶54; Fig. 4]), while the neural processor circuit is in the secure mode, second input data from the second source (while the object identification system 240 is in secure mode, input data may be received from a second storage associated with a secure domain [Croxford ‘194, ¶¶16, 22, 55-56, 59, 65]); and 
performing, by the one or more neural engine circuits (one or more neural network accelerators 400 of the object identification system 240 [Croxford ‘194, ¶¶51-53]), at least convolution operations on the second input data using the second kernel coefficients (performing convolution operations on input data and kernel data in a particular mode, such as secure mode [Croxford ‘194, ¶¶16, 53, 55-56, 58, 65]).

As stated above, Croxford ‘194 does not explicitly disclose:  “a compressed version of first kernel coefficients … the input interface circuit separate from the kernel interface circuit, … a compressed version of the second kernel coefficient … receiving, by a neural processor controller of the neural processor circuit … an instruction to …”.
Fais ‘631, however, discloses:



receiving, by a neural processor controller of the neural processor circuit (the programmable controller 108 on the deep learning accelerator 101 [Fais ‘631,¶¶19, 21, 56; Fig. 1]) … an instruction to … (the programmable controller 108 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1]).

Croxford ‘194 and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 and Fais ‘631 before them, to modify the method in Croxford ‘194 to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631 does not explicitly disclose:  “a compressed version of first kernel coefficients … the input interface circuit separate from the kernel interface circuit, … a compressed version of the second kernel coefficient …”.
Boesch ‘642, however, discloses:
a compressed version of first kernel coefficients … (receiving compressed kernel data of a neural network from a source [Boesch ‘642, ¶¶285-287])
the input interface circuit separate from the kernel interface circuit, … (convolutional accelerator (CA) 600 contains a plurality of separate CA input interfaces 602, 604, 606, where the first and third CA interfaces, 602 and 606, are configured to receive input data such as feature data and batch data, and where the second CA interface is configured to receive kernel data [Boesch ‘642, ¶¶231, 234-235, 237, 259; Fig. 6A, Fig. 6B])
a compressed version of the second kernel coefficient … (receiving compressed kernel data of a neural network from a source, where the kernel data may comprise of multiple kernels from different sources [Boesch ‘642, ¶¶152, 285-287, 278, 294])

Croxford ‘194 (modified by Fais ‘631) and Boesch ‘642 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631) and Boesch ‘642 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631) to include the teachings of Boesch ‘642.

As per claim 16: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 13, as stated above, from which claim 16 is dependent upon. Furthermore, Croxford ‘194 discloses:
further comprising sending, by the security controller (controller [Croxford ‘194, ¶¶58, 64]), an instruction (the controller manages the switching between secure mode to non-secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]).

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose:  “ … sending … an instruction to the neural processor controller to …”.
Fais ‘631, however, discloses:
… sending … an instruction to the neural processor controller to … (the programmable controller 108 on the deep learning accelerator 101 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1])

Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As per claim 19: Croxford ‘194 discloses:
An electronic device (a device containing the image processing system 200 [Croxford ‘194, ¶33; Fig. 2]), comprising: 
a memory storing a machine learning model; and a neural processor circuit (object identification system 240 comprising a neural network 300 stored in memory or storage, where the object identification system 240 is implemented using one or more processors and accelerators [Croxford ‘194, ¶¶37-38, 51-52, 56-57]), comprising: 
one or more neural engine circuits (one or more neural network accelerators 400 of the object identification system 240 [Croxford ‘194, ¶¶51-53]) configured to perform at least convolution operations on input data using kernel coefficients (performing convolution operations on input data and kernel data in a particular mode, such as secure mode [Croxford ‘194, ¶¶16, 53, 55-56, 58, 65]); 
a kernel interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be kernel data [Croxford ‘194, ¶54; Fig. 4]) between the one or more neural engine circuits and sources including a first source and a second source (interface 440 is between the ALUs 410 of the neural network accelerator 400 and various sources that may provide the kernel data [Croxford ‘194, ¶¶55-58; Fig. 4]), the kernel interface circuit configured to: 
receive (while the object identification system 240 is in non-secure mode, kernel data may be received from a first storage associated with a non-secure domain; while the object identification system 240 is in secure mode, kernel data may be received from a second storage associated with a secure domain [Croxford ‘194, ¶¶16, 22, 55-57, 59, 65]); 
an input interface circuit (interface 440 which manages inputs to the neural network accelerator 400 where the input may be input data [Croxford ‘194, ¶54; Fig. 4]) (interface 440 is between the ALUs 410 of the neural network accelerator 400 and various sources that may provide the input data [Croxford ‘194, ¶¶55-58; Fig. 4]), the input interface circuit configured to: 
receive the input data from the first source in the non-secure mode, and receive the input data from the second source in the secure mode (while the object identification system 240 is in non-secure mode, input data may be received from a first storage associated with a non-secure domain; while the object identification system 240 is in secure mode, input data may be received from a second storage associated with a secure domain [Croxford ‘194, ¶¶16, 22, 55-56, 59, 65]); 

a security controller (controller [Croxford ‘194, ¶¶58, 64]) configured to send an instruction (the controller manages the switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]).

As stated above, Croxford ‘194 does not explicitly disclose:  “receive a compressed version of the kernel coefficients from the first source …, and receive the compressed version of the kernel coefficients from the second source …, an input interface circuit separate from the kernel interface circuit, … a neural processor controller configured to control operations of the one or more neural engine circuits, the kernel interface circuit and the input interface circuit; … send an instruction to the neural processor controller to …”.
Fais ‘631, however, discloses:


a neural processor controller (the programmable controller 108 on the deep learning accelerator 101 [Fais ‘631,¶¶19, 21, 56; Fig. 1]) configured to control operations of 
the one or more neural engine circuits (programmable controller 108 controlling operations of the one or more hardware accelerators 104 containing the convolution engine 118 via the accelerator interface 164 [Fais ‘631,¶¶19, 21; Fig. 1]), 
the kernel interface circuit (programmable controller 108 controlling operations of the kernel parameters 134 via the memory interface 152 [Fais ‘631,¶¶19, 39, 56-57; Fig. 1]) and 
the input interface circuit (programmable controller 108 controlling operations of the tensor 106, which provides the input data, via the memory interface 152 [Fais ‘631,¶¶19, 21, 39, 56-57; Fig. 1])
… send an instruction to the neural processor controller to … (the programmable controller 108 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1])

Croxford ‘194 and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 and Fais ‘631 before them, to modify the method in Croxford ‘194 to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631 does not explicitly disclose: “receive a compressed version of the kernel coefficients from the first source …, and receive the compressed version of the kernel coefficients from the second source …, an input interface circuit separate from the kernel interface circuit, …”.
Boesch ‘642, however, discloses:
receive a compressed version of the kernel coefficients from the first source …, and receive the compressed version of the kernel coefficients from the second source … (receiving compressed kernel data of a neural network from a source, where the kernel data may comprise of multiple kernels from different sources [Boesch ‘642, ¶¶152, 285-287, 278, 294]), 
an input interface circuit separate from the kernel interface circuit, … (convolutional accelerator (CA) 600 contains a plurality of separate CA input interfaces 602, 604, 606, where the first and third CA interfaces, 602 and 606, are configured to receive input data such as feature data and batch data, and where the second CA interface is configured to receive kernel data [Boesch ‘642, ¶¶231, 234-235, 237, 259; Fig. 6A, Fig. 6B])

Croxford ‘194 (modified by Fais ‘631) and Boesch ‘642 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631) and Boesch ‘642 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631) to include the teachings of Boesch ‘642.

Claims 2-3, 5-6, 8, 10, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford ‘194, in view of Fais ‘631, and further in view of Boesch ‘642, and further in view of Markey et al., US 2011/0067110 A1 (hereinafter, “Markey ‘110”).

As per claim 2: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the security controller (controller, where the controller manages the switching between modes of the object identification system 240  [Croxford ‘194, ¶¶58, 60, 62, 64]) is further configured to: 

send the instruction (the controller manages the switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]) 

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose:  “determine whether a task queue is empty; and send the instruction to the neural processor controller to switch from the non-secure mode to the secure mode responsive to the task queue being empty.”
Fais ‘631, however, discloses:

and send the instruction to the neural processor controller (the programmable controller 108 on the deep learning accelerator 101 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1]) .

Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “determine whether a task queue is empty; … to switch from the non-secure mode to the secure mode responsive to the task queue being empty.”
Markey ‘110, however, discloses:
determine whether a task queue is empty (determining that an instruction queue, cache, or buffer is empty [Markey ‘110, ¶¶15, 24, 48, 52, 58]); 
… to switch from the non-secure mode to the secure mode responsive to the task queue being empty (in response to determining that an instruction queue, cache, or buffer is empty, switching the integrated circuit from open mode to secure mode [Markey ‘110, ¶¶52, 58]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110, namely to implement instruction queue, as disclosed in Markey ‘110, corresponding to non-secure data processing operations, as disclosed in Croxford ‘194, where a programmable controller 108, as disclosed in Fais ‘631, would instruct the object identification system 240 disclosed in Croxford ‘194 to transition from non-secure mode to the secure mode if the instruction queue corresponding to non-secure data processing operations is empty. The motivation for doing so would be to ensure that the transition from one mode to another mode for the IC would not compromise the corresponding instructions/resources associated with each mode, where secure instructions operate on secure resources, and non-secure instructions operate on non-secure resource (see Markey ‘110, ¶¶14-15, 24).

As per claim 3: Croxford ‘194, in view of Fais ‘631, and further in view of Boesch ‘642, and further in view of Markey ‘110 discloses all limitations of claims 1 and 2, as stated above, all from which claim 3 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the security controller (controller, where the controller manages the switching between modes of the object identification system 240  [Croxford ‘194, ¶¶58, 60, 62, 64]) is further configured to: 


As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “responsive to determining that the task queue is not empty, instruct that one or more tasks in the task queue to be aborted and empty the task queue.”
 Markey ‘110, however, discloses:
responsive to determining that the task queue is not empty, instruct that one or more tasks in the task queue to be aborted and empty the task queue (in response to determining that an instruction queue, cache, or buffer is not empty, cancelling or flushing certain instructions from the instruction queue, cache, or buffer [Markey ‘110, ¶¶15, 24, 48, 52, 57]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110, namely to implement instruction queue, as disclosed in Markey ‘110, corresponding to non-secure data processing operations, as disclosed in Croxford ‘194, where the controller in Croxford ‘194 would empty or cancel operations within the instruction queue corresponding to non-secure data processing operations if the instruction queue is not empty. The motivation for doing so would be to ensure that the transition from one mode to another mode for the IC would not compromise the corresponding instructions/resources associated with each mode, where secure instructions operate on secure resources, and non-secure instructions operate on non-secure resource (see Markey ‘110, ¶¶14-15, 24).

As per claim 5: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claims 1 and 4, as stated above, all from which claim 5 is dependent upon. Furthermore, Croxford ‘194 discloses:
	wherein the security controller (controller, where the controller manages the switching between modes of the object identification system 240  [Croxford ‘194, ¶¶58, 60, 62, 64]) is further configured to: 
determine whether a secure (determine whether a storage in a secure domain is empty, where the storage contains data that is associated with the secure mode [Croxford ‘194, ¶¶62-64]); and 
send the instruction (in response to the storage in a secure domain being cleared, the controller switching the object identification system 240 from secure mode to non-secure mode [Croxford ‘194, ¶¶62-64]).

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose: “determine whether a … task queue is empty; and send the instruction to the neural processor controller to … switch from the secure mode to the non-secure mode responsive to the … task queue being empty.”
Fais ‘631, however, discloses: 

send the instruction to the neural processor controller to (the programmable controller 108 on the deep learning accelerator 101 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1])


Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “determine whether a … task queue is empty; and … switch from the secure mode to the non-secure mode responsive to the … task queue being empty.”
Markey ‘110, however, discloses:
determine whether a … task queue is empty (determining that an instruction queue, cache, or buffer is empty [Markey ‘110, ¶¶15, 24, 48, 52, 58]); and
… switch from the secure mode to the non-secure mode responsive to the … task queue being empty (in response to determining that an instruction queue, cache, or buffer is empty, switching the integrated circuit from secure mode to open mode [Markey ‘110, ¶¶48, 58]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110, namely to implement an instruction queue, as disclosed in Markey ‘110, where the instruction queue is a secure instruction queue that contains secure data processing operations which operate on secure data with secure domain storage, as disclosed in Croxford ‘194, and where a programmable controller 108, as disclosed in Fais ‘631, would instruct the object identification system 240 disclosed in Croxford ‘194 to transition from secure mode to the non-secure mode if the secure instruction queue corresponding to the secure data processing operations is empty. The motivation for doing so would be to ensure that the transition from one mode to another mode for the IC would not compromise the corresponding instructions/resources associated with each mode, where secure instructions operate on secure resources, and non-secure instructions operate on non-secure resource (see Markey ‘110, ¶¶14-15, 24).

As per claim 6: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Croxford ‘194 discloses:
further comprising: 

execute secure tasks in a secure (performing secure data processing operations associated with data from storage in a secure domain [Croxford ‘194, ¶¶16, 22, 58-59]) 
responsive to receiving acknowledgment that (performing secure data processing operations associated with data from storage in a secure domain, responsive to the controller switching the object identification system 240 from the non-secure mode to secure mode [Croxford ‘194, ¶¶16, 22, 60, 65-67]).

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose: “a neural task manager configured to execute … tasks in a … task queue … responsive to receiving acknowledgment that the neural processor controller ...”.
Fais ‘631, however, discloses:
a neural task manager configured to execute ... tasks (acceleration manager 102 configured to perform operations using execution parameters 136 within the system memory 114 [Fais ‘631, ¶¶19-20, 23, 28; Fig. 1]) in a … 
… responsive to receiving acknowledgment that the neural processor controller (programmable controller 108 in communication with the acceleration manager 102, where the programmable controller 108 controls operations of the one or more hardware accelerators 104 containing the convolution engine 118 via the accelerator interface 164 [Fais ‘631, ¶¶19, 21; Fig. 1]) ...

Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631, namely to implement an acceleration manager 102, as disclosed in Fais ‘631, within the object identification system 240, as disclosed in Croxford ‘194, where the acceleration manager 102 would perform secure data processing operations which operate on secure data within secure domain storage, as disclosed in Croxford ‘194, in response to the object identification system 240 being switched from non-secure mode to secure mode. Furthermore, to implement a programmable controller 108, as disclosed in Fais ‘631, within the object identification system 240, as disclosed in Croxford ‘194, where the programmable controller 108 would have the capacity to receive and send instructions to various components of the object identification system 240, such as sending instructions to the object identification system 240 to switch from non-secure mode to secure mode. The motivation for doing so would be to have customizable and centralized components, such as the programmable controller 108 and the acceleration manager 102, within a CNN-deep learning accelerator that allows for better and more flexible control of various components and their respective operations within the CNN-deep learning accelerator, such as the management of kernel/input data. (see Fais ‘631, ¶¶19-21).

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “execute ... tasks in a … task queue …”. 
Markey ‘110, however, discloses:
execute ... tasks in a … task queue … (executing instructions in the instruction queue, cache, or buffer [Markey ‘110, ¶¶15, 24, 57-58])

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110, namely to implement an instruction queue, as disclosed in Markey ‘110, where the instruction queue is a secure instruction queue that contains secure data processing operations which operate on secure data with secure domain storage, as disclosed in Croxford ‘194, and where the acceleration manager 102, as disclosed in Fais ‘631, would execute secure operations in the secure instruction queue in response to the object identification system 240 being switched from non-secure mode to secure mode by the programmable controller 108, as disclosed in Fais ‘631. The motivation for doing so would be to ensure that the transition from one mode to another mode for the IC would not compromise the corresponding instructions/resources associated with each mode, where secure instructions operate on secure resources, and non-secure instructions operate on non-secure resource (see Markey ‘110, ¶¶14-15, 24).

As per claim 8: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 8 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the one or more neural engine circuits (the one or more neural network accelerators 400 [Croxford ‘194, ¶¶51, 53-54]) are further configured to 
clear respective memory of the one or more neural engine circuits responsive to receiving the instruction to switch from the (neural network accelerators 400 contain memories such as static random memory (SRAM) 420, where the SRAM may be cleared, along with the internal state of the neural network accelerators 400, in response to the switch of modes of the object identification system 240 [Croxford ‘194, ¶¶55, 62-63]).

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose:  “clear … responsive to receiving the instruction to switch from the non-secure mode to the secure mode.”
Markey ‘110, however, discloses:
clear … responsive to receiving the instruction to switch from the non-secure mode to the secure mode (in response to transitioning from an open mode to a secure mode, emptying caches or buffers [Markey ‘110, ¶¶24, 52, 57]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110, namely to clear the memories, such as SRAM, within the neural network accelerators 400, as disclosed in Croxford ‘194, in response to the switching of modes, such as  from the non-secure mode to the secure mode, as disclosed in Markey ‘110. The motivation for doing so would be to ensure that the transition from one mode to another mode for the IC would not compromise the corresponding instructions/resources associated with each mode, regardless of which kind of transition is taking place (secure to non-secure/non-secure to secure), where secure instructions operate on secure resources, and non-secure instructions operate on non-secure resource (see Markey ‘110, ¶¶14-15, 24).

As per claim 10: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 10 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the neural processor circuit (object identification system 240 comprising a neural network 300, where the object identification system 240 is implemented using one or more processors and accelerators [Croxford ‘194, ¶¶37-38, 50-52]) 

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “wherein resetting the … circuit is reset responsive to the … circuit has not entered the secure mode within a predefined time.”
Markey ‘110, however, discloses:
wherein resetting the … circuit is reset responsive to the … circuit has not entered the secure mode within a predefined time (resetting the integrated circuit is reset responsive to the integrated circuit not entering secure mode within a determined period of time [Markey ‘110, ¶¶15, 44, 49, 51, 57]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110, namely to reset the object identification system 240, as disclosed in Croxford ‘194, if the object identification system 240 has not entered secure mode within a determined period of time, as disclosed in Markey ‘110. The motivation for doing so would be to provide protection to data that is accessible in secure mode if the secure mode times out, by resetting the IC and denying unauthorized access to secure resources (see Markey ‘110, ¶¶15, 49, 51).

As per claim 14: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 13, as stated above, from which claim 14 is dependent upon. Furthermore, Croxford ‘194 discloses:
further comprising: 
(controller, where the controller manages the switching between modes of the object identification system 240  [Croxford ‘194, ¶¶58, 60, 62, 64])
sending, by the security controller, the instruction (the controller manages the switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]) 

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose:  “determining, by … whether a task queue is empty; and sending … the instruction to the neural processor controller to switch from the non-secure mode to the secure mode responsive to determining that the task queue is empty.”
Fais ‘631, however, discloses:

and sending … the instruction to the neural processor controller (the programmable controller 108 on the deep learning accelerator 101 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1]) .

Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “determining, by … whether a task queue is empty; … to switch from the non-secure mode to the secure mode responsive to determining that the task queue is empty.”
Markey ‘110, however, discloses:
determining, by … whether a task queue is empty (determining that an instruction queue, cache, or buffer is empty [Markey ‘110, ¶¶15, 24, 48, 52, 58]); 
… to switch from the non-secure mode to the secure mode responsive to determining that the task queue is empty (in response to determining that an instruction queue, cache, or buffer is empty, switching the integrated circuit from open mode to secure mode [Markey ‘110, ¶¶52, 58]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). For the reasons stated in claim 2, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110.

As per claim 15: Croxford ‘194, in view of Fais ‘631, and further in view of Boesch ‘642, and further in view of Markey ‘110 discloses all limitations of claims 13 and 14, as stated above, all from which claim 15 is dependent upon. Furthermore, Croxford ‘194 discloses:
further comprising: 

(controller, where the controller manages the switching between modes of the object identification system 240  [Croxford ‘194, ¶¶58, 60, 62, 64])

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “responsive to determining that the task queue is not empty, instructing, by … that one or more tasks in the task queue be aborted and that the task queue be emptied.”
 Markey ‘110, however, discloses:
responsive to determining that the task queue is not empty, instructing, by … that one or more tasks in the task queue to be aborted and that the task queue be emptied (in response to determining that an instruction queue, cache, or buffer is not empty, cancelling or flushing certain instructions from the instruction queue, cache, or buffer [Markey ‘110, ¶¶15, 24, 48, 52, 57]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110.

As per claim 17: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claims 13 and 16, as stated above, all from which claim 17 is dependent upon. Furthermore, Croxford ‘194 discloses:
further comprising: 
determining, by the security controller (controller, where the controller manages the switching between modes of the object identification system 240  [Croxford ‘194, ¶¶58, 60, 62, 64]), whether a secure (determine whether a storage in a secure domain is empty, where the storage contains data that is associated with the secure mode [Croxford ‘194, ¶¶62-64]); and 
sending, by the security controller, the instruction (in response to the storage in a secure domain being cleared, the controller switching the object identification system 240 from secure mode to non-secure mode [Croxford ‘194, ¶¶62-64]).

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose: “determining … whether a … task queue is empty; and sending … the instruction to the neural processor controller to switch from the secure mode to the non-secure mode responsive to the … task queue being empty.”
Fais ‘631, however, discloses: 

sending … the instruction to the neural processor controller to (the programmable controller 108 on the deep learning accelerator 101 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1])


Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “determining … whether a … task queue is empty; and … switch from the secure mode to the non-secure mode responsive to the … task queue being empty.”
Markey ‘110, however, discloses:
determining … whether a … task queue is empty (determining that an instruction queue, cache, or buffer is empty [Markey ‘110, ¶¶15, 24, 48, 52, 58]); and
… switch from the secure mode to the non-secure mode responsive to the … task queue being empty (in response to determining that an instruction queue, cache, or buffer is empty, switching the integrated circuit from secure mode to open mode [Markey ‘110, ¶¶48, 58]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110.

As per claim 18: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 13, as stated above, from which claim 18 is dependent upon. Furthermore, Croxford ‘194 discloses:
further comprising: 
executing(performing secure data processing operations associated with data from storage in a secure domain [Croxford ‘194, ¶¶16, 22, 58-59]) 
responsive to receiving acknowledgment that (performing secure data processing operations associated with data from storage in a secure domain, responsive to the controller switching the object identification system 240 from the non-secure mode to secure mode [Croxford ‘194, ¶¶16, 22, 60, 65-67]).

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose: “executing, by a neural task manager, … tasks in a … task queue … responsive to receiving acknowledgment that the neural processor controller ...”.
Fais ‘631, however, discloses:
executing, by a neural task manager, ... tasks (acceleration manager 102 configured to perform operations using execution parameters 136 within the system memory 114 [Fais ‘631, ¶¶19-20, 23, 28; Fig. 1]) in a … 
… responsive to receiving acknowledgment that the neural processor controller (programmable controller 108 in communication with the acceleration manager 102, where the programmable controller 108 controls operations of the one or more hardware accelerators 104 containing the convolution engine 118 via the accelerator interface 164 [Fais ‘631, ¶¶19, 21; Fig. 1]) ...

Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 6, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “executing ... tasks in a … task queue …”. 
Markey ‘110, however, discloses:
executing ... tasks in a … task queue … (executing instructions in the instruction queue, cache, or buffer [Markey ‘110, ¶¶15, 24, 57-58])

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). For the reasons stated in claim 6, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110.

As per claim 20: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 19, as stated above, from which claim 20 is dependent upon. Furthermore, Croxford ‘194 discloses:
wherein the security controller (controller, where the controller manages the switching between modes of the object identification system 240  [Croxford ‘194, ¶¶58, 60, 62, 64]) is further configured to: 

send the instruction (the controller manages the switching between non-secure mode to secure mode of the object identification system 240 [Croxford ‘194, ¶¶58, 60, 62, 64]) 

As stated above, Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose:  “determine whether a task queue is empty; and send the instruction to the neural processor controller to switch from the non-secure mode to the secure mode responsive to the task queue being empty.”
Fais ‘631, however, discloses:

and send the instruction to the neural processor controller (the programmable controller 108 on the deep learning accelerator 101 capable of receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1]) .

Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “determine whether a task queue is empty; … to switch from the non-secure mode to the secure mode responsive to the task queue being empty.”
Markey ‘110, however, discloses:
determine whether a task queue is empty (determining that an instruction queue, cache, or buffer is empty [Markey ‘110, ¶¶15, 24, 48, 52, 58]); 
… to switch from the non-secure mode to the secure mode responsive to the task queue being empty (in response to determining that an instruction queue, cache, or buffer is empty, switching the integrated circuit from open mode to secure mode [Markey ‘110, ¶¶52, 58]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 are analogous art because they are from the same field of endeavor, namely that of implementing secure and non-secure modes for processing data within integrated circuits (IC). For the reasons stated in claim 2, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Markey ‘110 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Markey ‘110.

Claims 11- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford ‘194, in view of Fais ‘631, and further in view of Boesch ‘642, and further in view of Giordano et al., US 2009/0205050 A1 (hereinafter, “Giordano ‘050”).

As per claim 11: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 11 is dependent upon. Furthermore, Croxford ‘194 discloses:
(object identification system 240 comprising a neural network 300, where the object identification system 240 is implemented using one or more processors and accelerators [Croxford ‘194, ¶¶37-38, 50-52]) (object identification system 240 may be set to secure mode [Croxford ‘194, ¶¶58-59]).

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “wherein a secure processor prevents the … processor circuit from resetting when the … processor circuit is in the secure mode.”
Giordano ‘050, however, discloses:
wherein a secure processor (the reset diversion circuit 180 within microprocessor 100 operating in secure mode [Giordano ‘050, ¶¶9-10, 28; Fig. 1]) prevents the … processor circuit from resetting when the … processor circuit is in the secure mode (the reset diversion circuit 180 preventing the microprocessor 100 from resetting when the microprocessor 100 is in secure mode [Giordano ‘050, ¶¶27, 44, 48, 69]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Giordano ‘050 are analogous art because they are from the same field of endeavor, namely that of the protection of sensitive data on with respect to integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Giordano ‘050 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Giordano ‘050, namely to prevent the reset of the object identification system 240, as disclosed in Croxford ‘194, when the object identification system 240 is in secure mode, as disclosed in Giordano ‘050. The motivation for doing so would be to prevent the microprocessor from transitioning to an unintended mode, from the secure mode, after reset, where the subsequent mode may cause sensitive data to be compromised (see Giordano ‘050, ¶¶26-27).

As per claim 12: Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 discloses all limitations of claim 1, as stated above, from which claim 12 is dependent upon. Croxford ‘194 in view of Boesch ‘642 does not explicitly disclose the limitations of claim 12. Fais ‘631, however, discloses: 
wherein the neural processor controller is further configured to (the programmable controller 108 on the deep learning accelerator 101 capable of being configured via receiving and executing firmware instructions to perform operations [Fais ‘631,¶19; Fig. 1]) 

Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 are analogous art because they are from the same field of endeavor, namely that of processing data using convolutional neural networks (CNN). For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Boesch ‘642) and Fais ‘631 before them, to modify the method in Croxford ‘194 (modified by Boesch ‘642) to include the teachings of Fais ‘631.

As stated above, Croxford ‘194 in view of Fais ‘631, and further in view of Boesch ‘642 does not explicitly disclose: “… controller is further configured to wake up in the non-secure mode following a reset.”
Giordano ‘050, however, discloses:
… controller is further configured to wake up in the non-secure mode following a reset (microprocessor 100 is configured to wake up in the default state following a reset, where the default mode is the open mode [Giordano ‘050, ¶55]).

Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Giordano ‘050 are analogous art because they are from the same field of endeavor, namely that of the protection of sensitive data on with respect to integrated circuits (IC). Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) and Giordano ‘050 before them, to modify the method in Croxford ‘194 (modified by Fais ‘631 and Boesch ‘642) to include the teachings of Giordano ‘050, namely to have the object identification system 240, as disclosed in Croxford ‘194, be set to non-secure mode after a reset, as disclosed in Giordano ‘050. The motivation for doing so would be to prevent unauthorized access to sensitive data after a reset, such as data within a private memory, by having the microcontroller be in a mode after reset where access to certain data is restricted (see Giordano ‘050, ¶55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Son et al., US 2018/0129893 A1: A convolutional neural network (CNN) selecting a first operation mode and a second operation mode based on characteristics of kernel data or input data, and performing a convolution operation based on the selected operation mode.
Dash et al., US 2020/0043123 A1: A processing unit operates in two different modes. The processing unit may run work items from a first queue when in a first mode, and run work items from a second queue when in a second mode.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494